Exhibit 10.1.4

CHESAPEAKE ENERGY CORPORATION

1996 STOCK OPTION PLAN

Effective Date: December 13, 1996

(as amended through February 13, 2006)



--------------------------------------------------------------------------------

CHESAPEAKE ENERGY CORPORATION

1996 STOCK OPTION PLAN

Table of Contents

 

     Page

ARTICLE I

  

PURPOSE

   1

Section 1.1    Purpose

   1

Section 1.2    Establishment

   1

Section 1.3    Shares Subject to the Plan

   1

Section 1.4    Shareholder Approval

   1

ARTICLE II

  

DEFINITIONS

   1

ARTICLE III

  

ADMINISTRATION

   2

Section 3.1    Administration of the Plan; the Committee

   2

Section 3.2    Committee to Make Rules and Interpret Plan

   3

ARTICLE IV

  

GRANT OF OPTIONS

   3

ARTICLE V

  

ELIGIBILITY

   4

ARTICLE VI

  

STOCK OPTIONS

   4

Section 6.1    Grant of Options

   4

Section 6.2    Conditions of Options

   4

Section 6.3    Options Not Qualifying as Incentive Stock Options

   5

ARTICLE VII

  

STOCK ADJUSTMENTS

   6

ARTICLE VIII

  

GENERAL

   6

Section 8.1    Amendment or Termination of Plan

   6

Section 8.2    Acceleration of Otherwise Unexercisable Stock Options on Death,
Disability or Other Special Circumstances.

   7

Section 8.3    Nonassignability

   7

Section 8.4    Withholding Taxes

   7

Section 8.5    Amendments to Options

   7

Section 8.6    Regulatory Approval and Listings

   7

Section 8.7    Right to Continued Employment

   7

Section 8.8    Reliance on Reports

   7

Section 8.9    Construction

   8

Section 8.10    Governing Law

   8

ARTICLE IX

  

ACCELERATION OF OPTIONS UPON CORPORATE EVENT

   8

Section 9.1    Procedures for Acceleration and Exercise

   8

Section 9.2    Certain Additional Payments by the Company

   8

 

-2-



--------------------------------------------------------------------------------

ARTICLE I

PURPOSE

Section 1.1 Purpose. This Stock Option Plan is established by Chesapeake Energy
Corporation (the “Company”) to create incentives which are designed to motivate
Participants to put forth maximum effort toward the success and growth of the
Company and to enable the Company to attract and retain experienced individuals
who by their position, ability and diligence are able to make important
contributions to the Company’s success. Toward these objectives, the Plan
provides for the granting of Options to Participants on the terms and subject to
the conditions set forth in the Plan.

Section 1.2 Establishment. The Plan is effective as of December 13, 1996 (the
“Effective Date”) and for a period of 10 years from such date. The Plan will
terminate on December 12, 2006, however, it will continue in effect until all
matters relating to the exercise of Options and administration of the Plan have
been settled.

The Plan shall be approved by the holders of a majority of the outstanding
shares of Common Stock, present, or represented, and entitled to vote at a
meeting called for such purposes, which approval must occur within the period
ending twelve months after the date the Plan is adopted by the Board. Pending
such approval by the shareholders, Options under the Plan may be granted to
Participants, but no such Options may be exercised prior to receipt of
shareholder approval. In the event shareholder approval is not obtained within
such twelve-month period, all such Options shall be void.

Section 1.3 Shares Subject to the Plan. Subject to Articles IV, VII and IX of
this Plan, shares of stock covered by Options shall consist of Six Million
(6,000,000) shares of Common Stock.

Section 1.4 Shareholder Approval. The Plan shall be approved by the holders of a
majority of the outstanding shares of Common Stock, present, or represented, and
entitled to vote at a meeting called for such purposes, which approval must
occur within the period ending twelve months after the date the Plan is adopted
by the Board. Pending such approval by the shareholders, Options under the Plan
may be granted to Participants, but no such Options may be exercised prior to
receipt of shareholder approval. In the event shareholder approval is not
obtained within such twelve-month period, all such Options shall be void.

ARTICLE II

DEFINITIONS

Section 2.1 “Board” means the Board of Directors of the Company.

Section 2.2 “Code” means the Internal Revenue Code of 1986, as amended.
Reference in the Plan to any Section of the Code shall be deemed to include any
amendments or successor provisions to such Section and any regulations under
such section.

Section 2.3 “Common Stock” means the common stock, par value $.01 per share, of
the Company, and after substitution, such other stock as shall be substituted
therefor as provided in Article VII or Article IX of the Plan.

Section 2.4 “Date of Grant” means the date on which the granting of an Option is
authorized by the Committee or such later date as may be specified by the
Committee in such authorization.

Section 2.5 “Disability” means termination of a Participant after incurring a
“disability” as defined in Section 22(e)(3) of the Code.

Section 2.6 “Eligible Employee” means any employee of the Company, a Subsidiary
or a partnership or limited liability company which the Company controls.

 

-1-



--------------------------------------------------------------------------------

Section 2.7 “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

Section 2.8 “Executive Officer Participants” means Participants who are subject
to the provisions of Section 16 of the Exchange Act.

Section 2.9 “Fair Market Value” means (A) during such time as the Common Stock
is listed upon the New York Stock Exchange or other exchanges or the
NASDAQ/National Market System, the closing price of the Common Stock on such
stock exchange or exchanges or the NASDAQ/National Market System on the day for
which such value is to be determined, or if no sale of the Common Stock shall
have been made on any such stock exchange or the NASDAQ/National Market System
that day, on the next preceding day on which there was a sale of such Common
Stock or (B) during any such time as the Common Stock is not listed upon an
established stock exchange or the NASDAQ/National Market System, the mean
between dealer “bid” and “ask” prices of the Common Stock in the
over-the-counter market on the day for which such value is to be determined, as
reported by the National Association of Securities Dealers, Inc.

Section 2.10 “Incentive Stock Option” means an Option within the meaning of
Section 422 of the Code.

Section 2.11 “Non-Executive Officer Participants” means Participants who are not
subject to the provisions of Section 16 of the Exchange Act.

Section 2.12 “Nonqualified Stock Option” means an Option which is not an
Incentive Stock Option.

Section 2.13 “Option” means an Option granted under Article VI of the Plan and
includes both Nonqualified Options and Incentive Stock Options to purchase
shares of Common Stock.

Section 2.14 “Option Agreement” means any written instrument that establishes
the terms, conditions, restrictions, and/or limitations applicable to an Option
in addition to those established by this Plan and by the Committee’s exercise of
its administrative powers.

Section 2.15 “Participant” means an Eligible Employee to whom an Option has been
granted by the Committee under the Plan.

Section 2.16 “Plan” means the Chesapeake Energy Corporation 1996 Stock Option
Plan.

Section 2.17 “Regular Stock Option Committee” means the Employee Compensation
and Benefits Committee designated by the Board which shall consist of not less
than one member of the Board.

Section 2.18 “Special Stock Option Committee” means a committee designated by
the Board which shall consist of not less than two members of the Board who meet
the definition of “non-employee director” pursuant to Rule 16b-3, or any
successor rule, promulgated under Section 16 of the Exchange Act.

Section 2.19 “Subsidiary” shall have the same meaning set forth in Section 424
of the Code.

ARTICLE III

ADMINISTRATION

Section 3.1 Administration of the Plan; the Committee. For purposes of
administration, the Plan shall be deemed to consist of two separate stock option
plans, a “Non-Executive Officer Participant Plan” which is limited to
Non-Executive Officer Participants and an “Executive Officer Participant Plan”
which is limited to Executive Officer Participants. Except for administration
and the category of Participants eligible to receive Options, the terms of the
Non-Executive Officer Participant Plan and the Executive Officer Participant
Plan are identical.

 

-2-



--------------------------------------------------------------------------------

The Non-Executive Officer Participant Plan shall be administered by the Regular
Stock Option Committee and the Executive Officer Participant Plan shall be
administered by either (i) the Special Stock Option Committee or (ii) the Board.
Accordingly, with respect to decisions relating to Non-Executive Officer
Participants, including the grant of Options, the term “Committee” shall mean
only the Regular Stock Option Committee; and, with respect to all decisions
relating to the Executive Officer Participants, including the grant of Options,
the term “Committee” shall mean either the Special Stock Option Committee or the
Board.

Unless otherwise provided in the by-laws of the Company or the resolutions
adopted from time to time by the Board establishing the Committee, the Board may
from time to time remove members from, or add members to, the Committee.
Vacancies on the Committee, however caused, shall be filled by the Board. The
Committee shall hold meetings at such times and places as it may determine. A
majority of the Committee shall constitute a quorum, and the acts of a majority
of the members present at any meeting at which a quorum is present or acts
reduced to or approved in writing by a majority of the members of the Committee
shall be the valid acts of the Committee.

Subject to the provisions of the Plan, the Committee shall have exclusive power
to:

(a) Select the Participants to be granted Options.

(b) Determine the time or times when Options will be granted.

(c) Determine the form of an Option, whether an Incentive Stock Option or a
Nonqualified Stock Option, the number of shares of Common Stock subject to the
Option, all the terms, conditions (including performance requirements),
restrictions and/or limitations, if any, of an Option, including the time and
conditions of exercise or vesting, and the terms of any Option Agreement, which
may include the waiver or amendment of prior terms and conditions or
acceleration or early vesting under certain circumstances determined by the
Committee.

(d) Determine whether Options will be granted singly or in combination.

(e) Accelerate the vesting or exercise of an Option when such action or actions
would be in the best interest of the Company.

(f) Take any and all other action it deems necessary or advisable for the proper
operation or administration of the Plan.

Section 3.2 Committee to Make Rules and Interpret Plan. The Committee in its
sole discretion shall have the authority, subject to the provisions of the Plan,
to establish, adopt, or revise such rules and regulations and to make all such
determinations relating to the Plan as it may deem necessary or advisable for
the administration of the Plan. The Committee’s interpretation of the Plan or
any Options granted pursuant hereto and all decisions and determinations by the
Committee with respect to the Plan shall be final, binding, and conclusive on
all parties.

ARTICLE IV

GRANT OF OPTIONS

The Committee may, from time to time, grant Options to one or more Participants,
provided, however, that:

(a) Subject to Article VII, the aggregate number of shares of Common Stock made
subject to the grant of Options to any Participant in any fiscal year of the
Company may not exceed 500,000.

 

-3-



--------------------------------------------------------------------------------

(b) Any shares of Common Stock related to Options which terminate by expiration,
forfeiture, cancellation or otherwise without the issuance of shares of Common
Stock shall be available again for grant under the Plan.

(c) Common Stock delivered by the Company upon exercise of an Option under the
Plan may be authorized and unissued Common Stock or Common Stock held in the
treasury of the Company or may be purchased on the open market or by private
purchase.

(d) The Committee shall, in its sole discretion, determine the manner in which
fractional shares arising under this Plan shall be treated.

(e) Separate certificates representing Common Stock to be delivered to a
Participant upon the exercise of any Option will be issued to such Participant.

ARTICLE V

ELIGIBILITY

Subject to the provisions of the Plan, the Committee shall, from time to time,
select from the Eligible Employees those to whom Options shall be granted and
shall determine the type or types of Options to be granted and shall establish
in the related Option Agreements the terms, conditions, restrictions and/or
limitations, if any, applicable to the Options in addition to those set forth in
the Plan and the administrative rules and regulations issued by the Committee.

ARTICLE VI

STOCK OPTIONS

Section 6.1 Grant of Options. The Committee may, from time to time, subject to
the provisions of the Plan and such other terms and conditions as it may
determine, grant Options to Participants. These Options may be Incentive Stock
Options or Nonqualified Stock Options, or a combination of both. Each grant of
an Option shall be evidenced by an Option Agreement executed by the Company and
the Participant, and shall contain such terms and conditions and be in such form
as the Committee may from time to time approve, subject to the requirements of
Section 6.2.

Section 6.2 Conditions of Options. Each Option so granted shall be subject to
the following conditions:

(a) Exercise Price. As limited by Section 6.2(e) below, each Option shall state
the exercise price which shall be set by the Committee at the Date of Grant.
Except as provided below, no Nonqualified Stock Option shall be granted at an
exercise price which is less than the Fair Market Value of the Common Stock on
the Date of Grant. Notwithstanding the foregoing, Nonqualified Stock Options,
not exceeding ten percent (10%) of the Options which can be issued under this
Plan, may be granted at an exercise price which is not less than eighty-five
percent (85%) of the Fair Market Value of the Common Stock on the Date of Grant.

(b) Form of Payment. The exercise price of an Option may be paid (i) in cash or
by check, bank draft or money order payable to the order of the Company; (ii) by
delivering shares of Common Stock having a Fair Market Value on the date of
payment equal to the amount of the exercise price; (iii) by directing the
Company to withhold from the shares of Common Stock to be delivered to the
Participant upon exercise of the Option shares of Common Stock having a Fair
Market Value on the date of payment equal to the amount of the exercise price;
or (iv) a combination of the foregoing. In addition to the foregoing, any Option
granted under the Plan may be exercised by a broker-dealer acting on behalf of a
Participant if (A) the broker-dealer has received from the Participant or the
Company a notice evidencing the exercise of such Option and instructions signed
by the Participant requesting the Company to deliver the shares of Common Stock
subject

 

-4-



--------------------------------------------------------------------------------

to such Option to the broker-dealer on behalf of the Participant and specifying
the account into which such shares should be deposited, (B) adequate provision
has been made with respect to the payment of any withholding taxes due upon such
exercise or, in the case of an Incentive Stock Option, upon the disposition of
such shares and (C) the broker-dealer and the Participant have otherwise
complied with Section 220.3(e)(4) of Regulation T, 12 CFR, Part 220 and any
successor rules and regulations applicable to such exercise.

(c) Exercise of Options. Options granted under the Plan shall be exercisable, in
whole or in such installments and at such times, and shall expire at such time,
as shall be provided by the Committee in the Option Agreement. Exercise of an
Option shall be by written notice stating the election to exercise in the form
and manner determined by the Committee. Every share of Common Stock acquired
through the exercise of an Option shall be deemed to be fully paid at the time
of exercise and payment of the exercise price.

(d) Other Terms and Conditions. Among other conditions that may be imposed by
the Committee, if deemed appropriate, are those relating to (i) the period or
periods and the conditions of exercisability of any Option; (ii) the minimum
periods during which Participants must be employed by the Company, its
Subsidiaries or a partnership or limited liability company which is controlled
by the Company, or must hold Options before they may be exercised; (iii) the
minimum periods during which shares acquired upon exercise must be held before
sale or transfer shall be permitted; (iv) conditions under which such Options or
shares may be subject to forfeiture; (v) the frequency of exercise or the
minimum or maximum number of shares that may be acquired at any one time and
(vi) the achievement by the Company of specified performance criteria.

(e) Special Restrictions Relating to Incentive Stock Options. Options issued in
the form of Incentive Stock Options shall not be granted to directors who are
not also Eligible Employees and shall, in addition to being subject to all
applicable terms, conditions, restrictions and/or limitations established by the
Committee, comply with the requirements of Section 422 of the Code (or any
successor Section thereto), including, without limitation, the requirement that
the exercise price of an Incentive Stock Option not be less than 100% of the
Fair Market Value of the Common Stock on the Date of Grant, the requirement that
each Incentive Stock Option, unless sooner exercised, terminated or cancelled,
expire no later than 10 years from its Date of Grant, the requirement that
Incentive Stock Options be granted only to Eligible Employees of the Company or
a Subsidiary, and the requirement that the aggregate Fair Market Value
(determined on the Date of Grant) of the Common Stock with respect to which
Incentive Stock Options are exercisable for the first time by a Participant
during any calendar year (under this Plan or any other plan of the Company or
any Subsidiary) not exceed $100,000. Incentive Stock Options which are in excess
of the applicable $100,000 limitation will be automatically recharacterized as
Nonqualified Stock Options as provided under Section 6.3 of this Plan. No
Incentive Stock Options shall be granted to any Eligible Employee if,
immediately before the grant of an Incentive Stock Option, such Eligible
Employee owns more than 10% of the total combined voting power of all classes of
stock of the Company or its Subsidiaries (as determined in accordance with the
stock attribution rules contained in Sections 422 and 424(d) of the Code).
Provided, the preceding sentence shall not apply if, at the time the Incentive
Stock Option is granted, the exercise price is at least 110% of the Fair Market
Value of the Common Stock subject to the Incentive Stock Option, and such
Incentive Stock Option by its terms is exercisable no more than five years from
the date such Incentive Stock Option is granted.

(f) Application of Funds. The proceeds received by the Company from the sale of
Common Stock pursuant to Options will be used for general corporate purposes.

(g) Shareholder Rights. No Participant shall have a right as a shareholder with
respect to any share of Common Stock subject to an Option prior to purchase of
such shares of Common Stock by exercise of the Option.

Section 6.3 Options Not Qualifying as Incentive Stock Options. With respect to
all or any portion of any Option granted under this Plan not qualifying as an
“incentive stock option” under Section 422 of the Code, such Option shall be
considered as a Nonqualified Stock Option granted under this Plan for all
purposes. Further, this Plan and any

 

-5-



--------------------------------------------------------------------------------

Incentive Stock Options granted hereunder shall be deemed to have incorporated
by reference all the provisions and requirements of Section 422 of the Code (and
the Treasury Regulations issued thereunder) which are required to provide that
all Incentive Stock Options granted hereunder shall be “incentive stock options”
described in Section 422 of the Code. Further, in the event that the Committee
grants Incentive Stock Options under this Plan to a Participant, and, in the
event that the applicable limitation contained in Section 6.2(e) herein is
exceeded, then, such Incentive Stock Options in excess of such limitation shall
be treated as Nonqualified Stock Options under this Plan subject to the terms
and provisions of the applicable Option Agreement, except to the extent modified
to reflect recharacterization of the Incentive Stock Options as Nonqualified
Stock Options.

ARTICLE VII

STOCK ADJUSTMENTS

Subject to the provision of Article IX of this Plan, in the event that the
shares of Common Stock, as presently constituted, shall be changed into or
exchanged for a different number or kind of shares of stock or other securities
of the Company or of another corporation (whether by reason of merger,
consolidation, recapitalization, reclassification, stock split, combination of
shares or otherwise), or if the number of such shares of Common Stock shall be
increased through the payment of a stock dividend, or a dividend on the shares
of Common Stock or rights or warrants to purchase securities of the Company
shall be made, then there shall be substituted for or added to each share
available under and subject to the Plan as provided in Section 1.3 hereof, and
each share theretofore appropriated or thereafter subject or which may become
subject to Options under the Plan, the number and kind of shares of stock or
other securities into which each outstanding share of Common Stock shall be so
changed or for which each such share shall be exchanged or to which each such
share shall be entitled, as the case may be, on a fair and equivalent basis in
accordance with the applicable provisions of Section 424 of the Code; provided,
however, in no such event will such adjustment result in a modification of any
Option as defined in Section 424(h) of the Code. In the event there shall be any
other change in the number or kind of the outstanding shares of Common Stock, or
any stock or other securities into which the Common Stock shall have been
changed or for which it shall have been exchanged, then if the Committee shall,
in its sole discretion, determine that such change equitably requires an
adjustment in the shares available under and subject to the Plan, or in any
Option theretofore granted or which may be granted under the Plan, such
adjustments shall be made in accordance with such determination, except that no
adjustment of the number of shares of Common Stock available under the Plan or
to which any Option relates that would otherwise be required shall be made
unless and until such adjustment either by itself or with other adjustments not
previously made would require an increase or decrease of at least 1% in the
number of shares of Common Stock available under the Plan or to which any Option
relates immediately prior to the making of such adjustment (the “Minimum
Adjustment”). Any adjustment representing a change of less than such minimum
amount shall be carried forward and made as soon as such adjustment together
with other adjustments required by this Article VII and not previously made
would result in a Minimum Adjustment. Notwithstanding the foregoing, any
adjustment required by this Article VII which otherwise would not result in a
Minimum Adjustment shall be made with respect to shares of Common Stock relating
to any Option immediately prior to exercise of such Option.

No fractional shares of Common Stock or units of other securities shall be
issued pursuant to any such adjustment, and any fractions resulting from any
such adjustment shall be eliminated in each case by rounding downward to the
nearest whole share.

ARTICLE VIII

GENERAL

Section 8.1 Amendment or Termination of Plan. The Board may suspend or terminate
the Plan at any time. In addition, the Board may, from time to time, amend the
Plan in any manner, but may not without shareholder approval adopt any amendment
which would increase the aggregate number of shares of Common Stock available
under the Plan (except by operation of Article VII); provided, that any
amendment to the Plan shall require approval of the shareholders if, in the
opinion of counsel to the Company, such approval is required by any Federal or
state law or any regulations or rules promulgated thereunder.

 

-6-



--------------------------------------------------------------------------------

Section 8.2 Acceleration of Otherwise Unexercisable Stock Options on Death,
Disability or Other Special Circumstances. The Committee, in its sole
discretion, may permit (i) a Participant who terminates employment due to a
Disability, (ii) the personal representative of a deceased Participant, or
(iii) any other Participant who terminates employment upon the occurrence of
special circumstances (as determined by the Committee) to purchase all or any
part of the shares subject to any unvested Option on the date of the
Participant’s Disability, death, or as the Committee otherwise so determines.
With respect to Options which have already vested at the date of such
termination or the vesting of which is accelerated by the Committee in
accordance with the foregoing provision, the Participant shall automatically
have the right to exercise such vested Options within three months of such date
of termination of employment or one year in the case of a Participant suffering
a Disability or three years in the case of a deceased Participant. .

Section 8.3 Nonassignability. No Option shall be subject in any manner to
alienation, anticipation, sale, transfer, assignment, pledge, or encumbrance,
except for transfer by will or the laws of descent and distribution. Any attempt
to transfer, assign, pledge, hypothecate or otherwise dispose of, or to subject
to execution, attachment or similar process, any Option contrary to the
provisions hereof, shall be void and ineffective, shall give no right to any
purported transferee, and may, at the sole discretion of the Committee, result
in forfeiture of the Option involved in such attempt.

Section 8.4 Withholding Taxes. A Participant may pay the amount of taxes
required by law upon the exercise of an Option in cash.

Section 8.5 Amendments to Options. The Committee may at any time unilaterally
amend the terms of any Option Agreement, whether or not presently exercisable or
vested, to the extent it deems appropriate; provided, however, that any such
amendment which is adverse to the Participant shall require the Participant’s
consent.

Section 8.6 Regulatory Approval and Listings. The Company shall use its best
efforts to file with the Securities and Exchange Commission as soon as
practicable following the Effective Date, and keep continuously effective and
usable, a Registration Statement on Form S-8 with respect to shares of Common
Stock subject to Options hereunder. Notwithstanding anything contained in this
Plan to the contrary, the Company shall have no obligation to issue or deliver
certificates representing shares of Common Stock subject to Options prior to:

(a) the obtaining of any approval from, or satisfaction of any waiting period or
other condition imposed by, any governmental agency which the Committee shall,
in its sole discretion, determine to be necessary or advisable;

(b) the admission of such shares to listing on the stock exchange on which the
Common Stock may be listed; and

(c) the completion of any registration or other qualification of such shares
under any state or Federal law or ruling of any governmental body which the
Committee shall, in its sole discretion, determine to be necessary or advisable.

Section 8.7 Right to Continued Employment. Participation in the Plan shall not
give any Eligible Employee any right to remain in the employ of the Company or
any Subsidiary. Further, the adoption of this Plan shall not be deemed to give
any Eligible Employee or any other individual any right to be selected as a
Participant or to be granted an Option.

Section 8.8 Reliance on Reports. Each member of the Committee and each member of
the Board shall be fully justified in relying or acting in good faith upon any
report made by the independent public accountants of the Company and its
Subsidiaries and upon any other information furnished in connection with the
Plan by any person or persons other than himself. In no event shall any person
who is or shall have been a member of the Committee or of the Board be liable
for any determination made or other action taken or any omission to act in
reliance upon any such report or information or for any action taken, including
the furnishing of information, or failure to act, if in good faith.

 

-7-



--------------------------------------------------------------------------------

Section 8.9 Construction. Masculine pronouns and other words of masculine gender
shall refer to both men and women. The titles and headings of the sections in
the Plan are for the convenience of reference only, and in the event of any
conflict, the text of the Plan, rather than such titles or headings, shall
control.

Section 8.10 Governing Law. The Plan shall be governed by and construed in
accordance with the laws of the State of Oklahoma except as superseded by
applicable Federal law.

ARTICLE IX

ACCELERATION OF OPTIONS UPON CORPORATE EVENT

Section 9.1 Procedures for Acceleration and Exercise. If the Company shall,
pursuant to action by the Board, at any time propose to dissolve or liquidate or
merge into, consolidate with, or sell or otherwise transfer all or substantially
all of its assets to another corporation and provision is not made pursuant to
the terms of such transaction for the assumption by the surviving, resulting or
acquiring corporation of outstanding Options under the Plan, or for the
substitution of new options therefor, the Committee shall cause written notice
of the proposed transaction to be given to each Participant no less than forty
days prior to the anticipated effective date of the proposed transaction, and
his Option shall become 100% vested and, prior to a date specified in such
notice, which shall be not more than ten days prior to the anticipated effective
date of the proposed transaction, each Participant shall have the right to
exercise his Option to purchase any or all of the Common Stock then subject to
such Option. Each Participant, by so notifying the Company in writing, may, in
exercising his Option, condition such exercise upon, and provide that such
exercise shall become effective at the time of, but immediately prior to, the
consummation of the transaction, in which event such Participant need not make
payment for the Common Stock to be purchased upon exercise of such Option until
five days after written notice by the Company to such Participant that the
transaction has been consummated. If the transaction is consummated, each
Option, to the extent not previously exercised prior to the date specified in
the foregoing notice, shall terminate on the effective date of such
consummation. If the transaction is abandoned, (i) any Common Stock not
purchased upon exercise of such Option shall continue to be available for
purchase in accordance with the other provisions of the Plan and (ii) to the
extent that any Option not exercised prior to such abandonment shall have vested
solely by operation of this Section 9.1, such vesting shall be deemed annulled,
and the vesting schedule set forth in the Participant’s Option Agreement shall
be reinstituted, as of the date of such abandonment.

Section 9.2 Certain Additional Payments by the Company. The Committee may, in
its sole discretion, provide in any Option Agreement for certain payments by the
Company in the event that acceleration of vesting of any Option under the Plan
is considered a payment by the Company (a “Payment”) subject to the excise tax
imposed by Section 4999 of the Code or any interest or penalties with respect to
such excise tax (such excise tax, interest and penalties, collectively, the
“Excise Tax”). An Option Agreement may provide that the Participant shall be
entitled to receive a payment (a “Gross-Up Payment”) in an amount such that
after payment by the Participant of all taxes (including any interest or
penalties imposed with respect to such taxes), including any Excise Tax, imposed
upon the Gross-Up Payment, the Participant retains an amount of the Gross-Up
Payment equal to the Excise Tax imposed upon the Payment.

 

-8-